Deen, Judge.
The defendant was convicted of burglary on October 9, 1968. Notice of appeal was filed on November 8, 1968. The certificate of the clerk on the designation of record is dated June 11, 1969, and the certificate of the court reporter on the transcript of evidence bears the same date. No reason for the delay appears. Under Fahrig v. Garrett, 224 Ga. 817 (165 SE2d 126); Hardy v. D. G. Machinery &c. Co., 224 Ga. 818 (165 SE2d 127); Meltzer v. C. Buck LeCraw & Co., 225 Ga. 91 (166 SE2d 88); Martin Theatres of Ga. v. Lloyd, 118 Ga. App. 835 (165 SE2d 909) and Williford v. General Ins. Co. of America, 119 Ga. App. 1 (165 SE2d 924) the appeal must be

Dismissed.


Bell, C. J., and Eberhardt, J., concur.